Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In the response date 08/01/2022, the Applicant amended claims 1, 7, 8, 12 and 15, cancelled claims 6, 9, and 18, and argued against the rejections in the Non-Final rejection dated 03/31/2022.
	In light of the claim amendments for claims 12 and 15, the examiner withdraws the 112(b) and 112(d) rejections previously set forth in the office action dated 03/31/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maghrabi et al (U.S Patent 9,518,206) (“Maghrabi”) in view of Patel et al (U.S Pub 2005/0049147) (“Patel”).
Regarding Claim 12, Maghrabi discloses a method of drilling a wellbore (Abstract; Col 3, lines 18-39), comprising:
drilling the wellbore using a wellbore fluid (Abstract; Col 3, lines 18-39), the wellbore fluid comprising:
an oleaginous external phase; a non-oleaginous internal phase (Abstract; Col 1, lines 31-45; Col 2, lines 3-25); an amidoamine emulsifier stabilizing the non-oleaginous internal phase within the oleaginous external phase (Abstract; Col 15, lines 50-67, Col 16, lines 1-4);
a rheology modifier (Col 5, lines 10-42; Col 6, lines 31-56; Col 7, lines 5-26); and
a weighting agent having a d50 ranging from 5 to 10 pm (Abstract; Col 16, lines 5-45); and
conditioning the well with less than 2 hole volumes (Abstract; Col 3, lines 27-40; Col 7, lines 5-65).
Maghrabi, however, fails to expressly disclose a wellbore fluid comprising at least two oil wetting agents and wherein the rheology modifier comprises a dimer or trimer poly-carboxylic C12-C22 fatty acid.

Patel teaches the methods above wherein a wellbore fluid comprises at least two oil wetting agents (Abstract; paragraphs [0021]-[0023]; [0037]; [0055]) and wherein the rheology modifier comprises a dimer or trimer poly-carboxylic C12-C22 fatty acid (Abstract; paragraph [0005]; Page 2, paragraph [0015]) for the purpose of modifying the wettability of the treatment fluid in order to increase the rheological character and performance of the drilling operations downhole (Abstract; paragraphs [0023] and [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Maghrabi to include at least two oil wetting agents and a specific rheology modifier, as taught by Patel, because doing so would help modify the wettability of the fluid in order to increase the rheological character and performance of the drilling operations downhole.

	Regarding Claim 13, Maghrabi discloses the method of claim 12, wherein the wellbore fluid has rheological property values for 6rpm, 10 minute gel, Yield Point, and/or 10 minute-to-10 second gel ratio that are +/ 10% of the mean values across the temperature range (Col 1, lines 31-45; Col 2, lines 27-50; Col 3, lines 27-40; Col 7, lines 5-65).  Although silent to wherein the “wellbore fluid has a 10 minute-to-10 second gel ratio that are +/10% of the mean values across a temperature range,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for the wellbore fluid to have the rheological property values above as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

	Regarding Claim 14, Maghrabi discloses the method of claim 12, further comprising displacing the wellbore fluid after the conditioning with less than 2 hole volumes (Abstract; Col 3, lines 27-40; Col 7, lines 5-65).

	Regarding Claim 15, Maghrabi discloses the method of claim 14, further comprising: cementing the wellbore (Abstract; Col 3, lines 60-67, Col 4, lines 1-4).

	Regarding Claim 16, Maghrabi discloses the method of claim 12, wherein the weighting agent has a d50 ranging from 6 to 8 µm (Abstract; Col 16, lines 5-45).

	Regarding Claim 17, Patel teaches the method of claim 12, wherein the at least two oil wetting agents comprise a fatty acid and a fatty alcohol alkoxylate (Abstract; paragraphs [0021]-[0023]; [0037]; [0055]).

	Regarding Claim 19, Maghrabi discloses the method of claim 12, further comprising: adding a thinner to the wellbore fluid prior to running casing (Abstract; Col 15, lines 50-67, Col 16, lines 5-53).

	Regarding Claim 20, Maghrabi discloses the method of claim 12, wherein the wellbore fluid has a 10':10" (Col 1, lines 31-45; Col 2, lines 27-50; Col 3, lines 27-40; Col 7, lines 5-65).  Although silent to wherein the “wellbore fluid has 10’:10” gel ratio of 1.5:1 or less,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for the wellbore fluid to have the rheological property values above as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Allowable Subject Matter
Claims 1-5, 7-8 and 10-11 are allowed.

Response to Arguments
Applicant’s arguments filed 08/01/2021 have been fully considered but are not persuasive.
The applicant continues to argue wherein the combination of references Maghrabi and Patel fail to disclose and/or teach “an oleaginous external phase, a non-oleaginous internal phase, and a rheology modifier wherein the rheology modifier comprises a dimer or trimer poly-carboxylic C12-C22 fatty acid,” as instantly claimed by Applicant for Independent claim 12.
The examiner respectfully disagrees.
Primary reference Maghrabi discloses a method of drilling a wellbore (Abstract; Col 3, lines 18-39) comprising drilling the wellbore using a wellbore fluid (Abstract; Col 3, lines 18-39), wherein the wellbore fluid comprises an oleaginous external phase; a non-oleaginous internal phase (Abstract; Col 1, lines 31-45; Col 2, lines 3-25) and an amidoamine emulsifier stabilizing the non-oleaginous internal phase within the oleaginous external phase (Abstract; Col 15, lines 50-67, Col 16, lines 1-4).  Reference Maghrabi further discloses wherein the wellbore fluid comprises a rheology modifier (Col 5, lines 10-42; Col 6, lines 31-56; Col 7, lines 5-26) and a weighting agent having a d50 ranging from 5 to 10 pm (Abstract; Col 16, lines 5-45).  The examiner acknowledges wherein primary reference Maghrabi, however, fails to expressly disclose a wellbore fluid comprising at least two oil wetting agents and wherein the rheology modifier comprises a dimer or trimer poly-carboxylic C12-C22 fatty acid.
The examiner brings in secondary reference Patel to teach the methods above wherein a wellbore fluid comprises at least two oil wetting agents (Abstract; paragraphs [0021]-[0023]; [0037]; [0055]) and wherein the rheology modifier comprises a dimer or trimer poly-carboxylic C12-C22 fatty acid (Abstract; paragraph [0005]; Page 2, paragraph [0015]) for the purpose of modifying the wettability of the treatment fluid in order to increase the rheological character and performance of the drilling operations downhole (Abstract; paragraphs [0023] and [0037]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Maghrabi to include at least two oil wetting agents and a specific rheology modifier, as taught by Patel, because doing so would help modify the wettability of the fluid in order to increase the rheological character and performance of the drilling operations downhole.
Therefore, in light of the arguments present, the rejection stands are previously set forth.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Harris et al (U.S Pub 2013/0085086) – discloses non-aqueous wellbore fluids comprising a loss additive that comprises a reaction product of a functional polymer and an oligomerized fatty acid (Abstract).  The functional polymers include maleic anhydride co-polymers which have a particular concentration range (Page 1, paragraph [0008]).
	Lee et al (U.S Pub 2014/0090897) – discloses invert emulsion wellbore fluids comprising an emulsifier, an oleaginous external phase, a non-oleaginous internal phase and a rheological additive comprising a sulphonated polymer comprising 100 to 10,000 monomers (Abstract; Page 2, paragraphs [0020]-[0024]).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        



/ZAKIYA W BATES/Primary Examiner, Art Unit 3674